                                           ---------------
                       Case 1:20-cv-10154-CM


                                                                                                                 ELECTRONICALLY:FIDIID
                                                                                                                 'DOC#-1 -...,.,,,.....,~r-+--+---
                                                                                                                         -
                                                                                                                 DATE FILED:               J.o;l-1 .

                                                                                                                              '.                           .··•
                                                                                                                                                           JeRALD HOROWITZ
GEORGIA M. PESTANA                                                                    T HE C ITY OF NEW YORK
Acting Corporation Counsel                                                                                                                                        Senior Counsel
                                                                                      LAW D EPARTMENT                                                        Tel (212) 356-2 185
                                                                                                                                                             Fax :(2 12) 356-20 I9
                                                                                           I 00 CHURCH STREET                                     email : jhorowit@law.nyc.gov
                                                                                           NEW YORK, NY I 0007

                                                                                                                 June 4, 2021
          ByECF
          Hon. Colleen McMahon
          United States District Court Judge
          Southern District of New York                                                                tx~5lo          v--   o-t-' 1\,vn$2.,     ~     ~          j \,(JU" I j

          Daniel Patrick Moynihan                                                                      ~+t.nckJ Unh\ ') J1ql ~c}--\ •                      (oh~
          United States Courthouse
          500 Pearl Street
                                                                                                       ~s y{,-5~~te,..\                   -\.o   q\1lc)aJ.-t e 9 :45 Cl ~
                                                                                                                                   /l '
          New York, NY 10007-1312
                                                                                                                                   ~              -~ ,.
                             Re :          Pinto v. City of New York, et al., No . 20-cv-10154- (CM)
                                                                                                                                                     ~ IgI c)0;)-I
                                '1        t""'2"1 r. (\            ~     ....    1 -       -   ...

          Your Honor:           I           •                  3   '                  .

                                     11   . _..4   111   Ii   _j   L,_   .,     ..i   __
                                                                                               .
                  This office represents the defendants the City of New York, the New York City Police
          Pension Fund ("the Fund") and the New York City Police Department ("NYPD"). We
          respectfully submit this letter application seeking an additional 30-day enlargement of the time to
          answer the complaint and as a result, a corresponding adjournment of the initial pretrial
          conference scheduled for June 11, 2021 at 10:00 A.M . The time to answer the complaint was
          previously enlarged by so-ordered stipulation to May 6, 2021 (ECF Dkt. 13), and again by order
          on letter motion to June 11, 2021 (ECF Dkt. 16). Based on prior communications, Plaintiffs
          counsel opposes an adjournment.
                  This application is necessary because counsel for defendants had a setback following
          hospitalization in April of 2021 and has not been able to work on this matter due to ongoing
          health issues. In light of the interest of all parties to reach an amicable settlement, defendants
          again propose that this matter be referred to court-supervised mediation, for further settlement
          discussions. On the prior application, Plaintiff agreed to a 20-day adjournment of the dates as
          sufficient time to reach a settlement; however, defendants advised plaintiff the City will need at
          least several weeks to obtain any Comptroller authority.
                  Accordingly, defendants respectfully request the initial pretrial conference be adjourned
          from June 11, 2021 to July 14, 2021, or a date thereafter convenient to the Court, and that the
          time to answer the complaint be enlarged from June 21 , 2021 to July 23, 2021.

                                                                                                                 Respectfully submitted,
                                                                                                                 Isl
                                                                                                                 Jerald Horowitz
          Cc: Stephen Drummond
